DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “liquid discharge system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “evaporation elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “elements” coupled with functional language “evaporation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Evaporation unit 10 comprises a plurality of evaporation elements 12 extending 25radially outwardly from a common central axis A (refer Figure 3). The evaporation elements 12 are generally planar though they may be non-planar in other configurations and configured for rotation about the central axis A and typically move under the action of wind or the combined action of wind and mechanical drive. In the illustrated embodiment, the evaporation unit has 8 equally spaced evaporation elements 12, though 30it will be appreciated that unit 10 may have any number of evaporation elements, preferably between 3 and 10 and that the evaporation elements 12 may not be evenly spaced,” (page 4 Lines 24-32)
Accordingly, the claimed “evaporation elements” has been interpreted as a plurality of evaporation surfaces, as well as equivalents thereof.

Claim limitation “liquid discharge system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “liquid discharge” and “for distributing the liquid onto the evaporation elements” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The liquid discharge system can include distribution arms extending outwardly from the central axis. The arms are preferably fixed and may also be hollow and form conduits having distribution holes formed therein for spraying the liquid onto the evaporation elements, the holes being formed along the length of the arms. Alternatively a plurality of spray nozzles may be provided in fluid communication with the distribution arms, the spray nozzles being adjustable to vary the angle of liquid spray,” (page 2 Lines 23-28).
Accordingly, the claimed “liquid discharge system” has been interpreted as one or more conduits for distributing water onto the evaporation elements, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8: The preamble of independent claim 1 explicitly sets forth that the claimed invention is “an evaporation unit”. The preamble of dependent claim 8 makes it clear that claim 8 is drawn to said same evaporation unit. However, the actual limitations of claim 8 are drawn to “an external frame, the external frame having upright members positioned beside the unit and a horizontal member extending therebetween, the fixed central shaft being coupled to the horizontal member,” (emphasis added).
It is not entirely clear what “the unit” is supposed to refer to, but the only logical possibility is that “the unit” refers to the claimed evaporation unit. Claim 8 indicates that the upright members of the external frame are “positioned beside the unit” and that the horizontal member of the external frame is positioned between the unit and the upright members. Thus, the “external frame” described in presently presented claim 8 (or at least the external frame and horizontal member thereof) appears to be outside of the claimed system.
Because claim 8 describes elements which are outside of the claimed system, it is unclear the language of claim 8 limits the scope claimed system. 
Strictly speaking, based on the plain language of claim 8 alone, it is at least reasonable to interpret the external frame as being outside the boundaries of the claimed system, and therefore, entirely optional. However, it was presumably Applicant’s intention for the external frame and all of the elements thereof to be part of the claimed system. Therefore, for the purposes of examination, claim 8 has been interpreted as if the external frame and all of the elements thereof are required components of the claimed system.
Applicant should amend claim 8 to clarify the relationship between the claimed system, i.e. the claimed “evaporation unit” and the recited “external frame”, i.e. by clarifying whether or not the recited “external frame” is part of the claimed system.
Claim 11 recites the limitation "the length of the arms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are rejected due to their dependency on indefinite claim 11.
Claim 12 recites “a lower portion of the arm” in line 2. However, there are multiple arms in the claimed apparatus (see claims 10 and 11). Thus, it is unclear which of the arms “the arm” is meant to refer to.
Presumably, Applicant intended for “the arm” to recite --the arms--.
Applicant should amend claim 12 to clarify as appropriate.
Claim 13 recites the limitation "the distribution holes formed on a forward side of the arms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the holes on a rearward side of the arms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the or each unit” in line 1. This recitation does not make sense, as claim 15, upon which claim 16 depends, explicitly requires that there are multiple evaporation units. Thus, in claim 16, there cannot be only one unit, there cannot be “the unit”.
Applicant should amend claim 16 to clarify what is meant by “the or each unit”. Examiner suggests amending said limitation to recite --each of the evaporation units--.
Claim 16 recites the limitation "the distribution system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for “the distribution system” to recite --the liquid discharge system--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebuhr (US 6,238,524).
With regard to claim 1: Zebuhr teaches an evaporation unit for evaporating liquid from a solution (abstract), the evaporation unit comprising:
A plurality of evaporation elements (stacked heat exchange plates) 210 extending radially out from a common central axis A, the evaporation elements 210 being a plurality of evaporation surfaces and being configured for rotation about the central axis (Figure 2, Column 5 Line 65-Column 6 Line 23). 
And a liquid discharge system comprised of a conduit (rotary scoop tube) 234 for distributing the liquid onto the evaporation elements (Figure 2, Column 6 line 63-Column 7 Line 15).
With regard to claim 2: The evaporation elements 210 are generally planer (Figures 2-4, Column 5 Line 65-Column 6 Line 23).
The evaporation elements 210 are formed from a material which extends between flanges 402, 403, 404, and 406 and conduits 306 and 308 (Figure 4, Column 8 line 29-45, Column 9 Lines 45-64). Although it is not explicitly taught, it is understood that the flanges 402, 403, 404, and 406 and conduits 306 and 308 will form support elements which are relatively ridged relative to the material of the evaporation elements 210 that extend between them, as the combined strength of the flanges 402, 403, 404, and 406, the conduits 306 and 308, and the portion of the material forming the evaporation elements 210 that is coincident with said flanges will lead to the flanges 402, 403, 404, and 406 and conduits 306 and 308 together forming a region of the device that is more ridged than the material of the evaporation elements 210 on their own. Therefore, the evaporation elements 210 may be considered to be formed of a flexible material (flexible relative to the support elements) which extends between the ridged support elements formed by flanges 402, 403, 404, and 406 and conduits 306 and 308.
With regard to claim 4: the evaporation elements 210 are fixed to each other to form a rotating assembly (Figure 2, Column 5 Line 65-Column 6 Line 23).
With regard to claim 6: The evaporation unit comprises a motor 108, wherein said motor is an electric motor (Figure 2, Column 5 Line 50-Column 6 Line 23, Column 7 Lines 37-65). An individual with an understanding of electric motors will recognize that, when an electric motor is not powered, it will act as a brake, slowing the speed of the shaft that is rotated by the motor. Said braking effect is well understood to be caused by the interaction of magnetic and electrical components within the motor. Thus, the electric motor 108 of Zebuhr satisfies the requirement for a brake to restrict the rotational speed of the rotating assembly.
With regard to claim 7: The rotating assembly rotates about a fixed central shaft 216 (Figure 2, Column 5 Line 65-Column 6 Line 23). Note: The central shaft is fixed at least in that it is 1) fixed to the motor 108, 2) fixed to the rotating assembly of evaporation elements 210, and 3) fixed upon the central axis (Figure 2, Column 5 Line 65-Column 6 Line 23).
 
Claim(s) 1, 2, 4, 6-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebuhr (US 2005/0279620), hereafter referred to as Zebuhr II.
With regard to claim 1: Zebuhr II teaches an evaporation unit for evaporating liquid from a solution (abstract, paragraphs [0001]-[0006]), the evaporation unit comprising:
A plurality of evaporation elements (blades) 124 that extend radially outward from a common central axis, the evaporation elements 124 forming a plurality of evaporation surfaces 178A and 178B and being configured for rotation about the central axis (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0017], [0042], [0045], [0051]).
And a liquid discharge system (liquid inlet) 190 comprising a plurality of conduits (spray tubes) 194 for distributing the liquid onto the evaporation elements 124 to promote evaporation (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0019]-[0020], [0051]-[0055]).
With regard to claim 2: The evaporation elements 124 are generally planer (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0017], [0042], [0045], [0051]).
The evaporation elements 124 extend between ridged support members 516 (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0017], [0026], [0042], [0045], [0051]). Although it is not explicitly taught, it is understood that the support members 516 are relatively ridged relative to the material of the evaporation elements 124 that extend between them, as said support members 124 at their thinnest are much thicker than the evaporation elements 516 at their thinnest (See Figure 2A). Therefore, the evaporation elements 124 may be considered to be formed of a flexible material (flexible relative to the support elements 516) which extends between the ridged support elements 516.
With regard to claim 4: The evaporation elements 124 are fixed to each other to form a rotating assembly (blade heat exchanger) 122 (Figures 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0021]).
With regard to claim 6: The device of Zebuhr II comprises a rotary power source 12, wherein the rotary power source may be a plurality of things such as an engine or a motor (Figures 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0021] and [0028]). An individual with an understanding of engines and motors will recognize that, when engines and motors are not powered, they will act as brakes, slowing the speed of the shaft that is rotated by the motor. Said braking effects are understood to be a result of at least internal friction within the engine/motor. Thus, the rotary power source 12 of Zebuhr II, at least in embodiments wherein the power source an engine or motor, satisfies the requirement for a brake to restrict the rotational speed of the rotating assembly.
With regard to claim 7: The rotating assembly 122 rotates about several fixed central shafts, said fixed central shafts being: 1) the portion of non-condensable removal tube 177 which passes through the center of the rotating assembly along the central axis (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraph [0023]); 2) the lower portion of the liquid discharge system 190, i.e. the portion thereof which extends along the central axis in the lower portion of the system (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraph [0019]); and 3) the cylindrical space in the center of evaporation unit around which the plurality of evaporation elements 124 are arrayed (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0017], [0042], [0045], [0051]). Note: Said central shafts are all fixed at least in that they are fixed upon, i.e. un-movingly centered upon the central axis. (Figure 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0017], [0019], [0023], [0042], [0045], [0051]).
With regard to claim 8: As discussed in the rejection of claim 7 above, both of: 1) the portion of non-condensable removal tube 177 which passes through the center of the rotating assembly along the central axis, and 2) the lower portion of the liquid discharge system 190, i.e. the portion thereof which extends along the central axis in the lower portion of the system (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0019] and [0023]), are fixed central shafts about which the rotating assembly 222.
Both of said fixed central shafts are secured to an external frame, said external frame comprising upright members, i.e. sidewalls 22 and 120, positioned beside “the unit” (i.e. the rotating assembly 222) and a horizontal member (lower end cap) 20, both of said fixed central shafts being coupled in some manner to the horizontal member 20 (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0016], [0019]).
With regard to claim 9: The liquid discharge system 190 includes distribution arms 194 (spray tubes) 194 that extend outwardly from the central axis (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0020], [0053]-[0056]). 
With regard to claim 10: Said arms 194 are fixed, i.e. said arms are fixed to the central conduit of the liquid discharge system 190 (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0020], [0053]-[0056]).
With regard to claim 11: The arms 194 are hollow and form conduits having distribution holes (openings) 196 formed therein for spraying the liquid onto the evaporation elements 124, the holes 196 being formed along the length of the arms 194 (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0020], [0053]-[0056]).
With regard to claim 14: Zebuhr II does not explicitly teach that the evaporation system is configured for use in evaporation water from leachate. However, the claim language regarding the system being “configured for use in evaporation water from leachate” is merely a statement regarding the intended use/manner of operating the claimed system in relation to the material worked upon. Recitations of material worked upon do not limit apparatus claims (see MPEP 2115). Furthermore, apparatus claims are not distinguished by recitations of intended use from prior art apparatus that are capable of operating in the claimed manner (see MPEP 2114). The system of Zebuhr II is configured so as to evaporate water from an aqueous solution, such as dirty water, as well as other liquid solutions (Paragraphs [0022], [0050], and [0070]). Therefore, the system of Zebuhr II is understood to be configured such that it is capable of evaporating water from leachate, as well as a wide array of other aqueous solutions. Therefore, Zebuhr II satisfies the limitations of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zebuhr II in view of Bitterly et al. (US 2020/0399143), hereafter referred to as Bitterly.
With regard to claim 5: Zebuhr II teaches all of the limitations of claim 1 as described in the 103 rejections above.
The rotating assembly 122 of Zebuhr is mounted on bearings at the top and bottom of the device as can be seen in the figures (Figures 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0021]).
Zebuhr does not explicitly teach that the rotating assembly is free to rotate with air movement.
However, the device of Zebuhr II comprises a rotary power source 12, wherein the rotary power source may be a plurality of things such as an engine, a motor, a water wheel, or “other types of rotary-power sources known to those of ordinary skill in the art” (Figures 1, 1A, 1B, 2, 2A, 2B, and 6, paragraphs [0016]-[0021] and [0028]). 
It is known in the art to use wind turbines or the like as a rotary power source. For example, Bitterly teaches a water evaporation device (abstract), wherein the may use a wind turbine as a rotary power source, i.e. a source of rotational energy (paragraph [0086]). Furthermore, wind turbines are understood to be advantageous in that they rely on a renewable source of energy, i.e. wind, and do not require fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zebuhr II in view of Bitterly by configuring the rotary power source 12 as a wind turbine, in order to obtain a system wherein the rotary power source 12 relies on renewable energy and does not require fuel. In Zebuhr II modified as such, the rotating assembly is rotated by the rotary power source 12 in the form of a wind turbine, which is in turn powered, i.e. rotated by, air movement (wind). Therefore, in modified Zebuhr II, the rotating assembly is free to rotate with air movement.

Claim(s) 3, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zebuhr II.
With regard to claim 3: Zebuhr II teaches all of the limitations of claim 2 as described in the 103 rejections above.
Zebuhr II is silent to the flexible material (from which the evaporation elements are formed) being a woven polyester material.
However, a person having ordinary skill in the art would expect that the evaporation elements could be formed from a variety of materials, including but not limited to composite materials comprising woven polyester.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zebuhr II by forming the flexible material, i.e. the material which forms the evaporation elements, from a composite material comprising woven polyester, in order to obtain a device having predictably functional evaporation elements. 
With regard to claim 12: Zebuhr II teaches all of the limitations of claim 11 as described in the 103 rejections above.
In Zebuhr II, some of the distribution holes 196 are formed in a lower portion of the arms (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0020], [0053]-[0056]).
	Zebuhr II is silent to the distribution holes in the lower portion of the arms being at an angle of +/- 45 degrees from a vertical plane.
	However, the angle of the distribution holes is a matter of obvious design choice having little effect on the functionality of Zebuhr II.
	Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zebuhr II by changing the angle of the distribution holes in the lower portion of the arms, such that said distribution holes were at an angle of +/- 45 degrees from a vertical plane, in order to obtain a predictably functional evaporation device.
With regard to claim 13: In modified Zebuhr II, the are only distribution holes 196 formed on the forward sides (outward facing sides) of the arms 194 (Figures 1, 1A, 1B, 2, 2A, and 2B, paragraphs [0020], [0053]-[0056]). Thus, said distribution holes formed on the forward side of the arms are necessarily staggered (not coincident with in any way) distribution holes formed on a rearward side of the arms.
With regard to claim 15: Zebuhr II teaches all of the limitations of claim 1 as described in the 103 rejections above.
Zebuhr II can be considered to be an evaporation system comprising the evaporation unit.
Zebuhr II is silent to the evaporation system comprising a plurality of the evaporation unit.
However, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zebuhr II by duplicating the plurality of evaporation units, thus arriving at a system having multiple evaporation units, in order to obtain a predictably functional evaporation system comprised of multiple evaporation units.
With regard to claim 16: Zebuhr II is silent to each of the evaporation units being mounted in a leachate pond and leachate from the pond being distributed through the distribution (liquid discharge system) system of each unit.
The system of Zebuhr II is configured so as to evaporate water from an aqueous solution, such as dirty water, as well as other liquid solutions (Paragraphs [0022], [0050], and [0070]). Therefore, the system of Zebuhr II is understood to be configured such that it is capable of evaporating water from leachate, as well as a wide array of other aqueous solutions.
Furthermore, a person having ordinary skill in the art would recognize that placing the evaporation units in leachate ponds would allow said evaporation units to be fed with leachate in order to evaporate water from said leachate, while expending minimal energy in supplying the leachate from the pond into the evaporation units.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zebuhr II by mounting each of the evaporation units in a leachate pond, such that leachate from the ponds are fed into each evaporation unit through the distribution system (i.e. the liquid discharge system) of each unit, in order to utilized the evaporation units to evaporate leachate from the pond while expending minimal energy in supplying the leachate from the ponds into the evaporation units.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zebuhr (US 7,427,336) is the granted patent corresponding to the Zebuhr II PG pub relied upon in the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772